UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6584



EARL B. THOMAS, III,

                                           Petitioner - Appellant,

          versus


RONALD ANGELONE, Director, Virginia Department
of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1391-AM)


Submitted:   September 9, 1999        Decided:   September 14, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl B. Thomas, III, Appellant Pro Se. Thomas Drummond Bagwell,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl B. Thomas, III, seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate of

appealability, and dismiss the appeal on the reasoning of the dis-

trict court.   See Thomas v. Angelone, No. CA-98-1391-AM (E.D. Va.

Mar. 29, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




     *
      Although the district court’s order is marked as “filed” on
March 25, 1999, the district court’s records show that it was
entered on the docket sheet on March 29, 1999. Pursuant to the
Federal Rules of Civil Procedure, it is the date that the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision.    See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                  2